                   Case 2:90-cv-00520-KJM-DB Document 6011-1 Filed 11/20/18 Page 1 of 7


               1
               2
               3
               4
               5                                          EXHIBIT A
               6
               7
               8                              UNITED STATES DISTRICT COURT
               9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
              10
              11 RALPH COLEMAN, et al.,                          No. 2:90-cv-0520 KJM DB p
              12                Plaintiffs,                      PROPOSED ORDER
                                                                 APPOINTING INDEPENDENT
              13         v.                                      INVESTIGATOR
              14 EDMUND G. BROWN, JR., et al.,
              15                Defendants.
              16
              17                This court appoints [NAME] to serve as an independent investigator in
              18 accordance with the inherent powers of the court, and consistent with certain procedures
              19 provided in Federal Rule of Evidence 706. The purpose of this appointment is to assist the
              20 court in investigating allegations raised in the verified report of Dr. Michael Golding,
              21 Chief Psychiatrist for the California Department of Corrections and Rehabilitation (CDCR)
              22 (Golding Report), ECF No. 5988, to determine whether defendants have committed any
              23 fraud on the court or the Special Master, and/or have intentionally provided false or
              24 misleading information to the court or the Special Master. The specific areas of
              25 investigation identified by the court based on its review of the Golding Report are
              26 described below.
              27         A.     Duties of the Independent Investigator
              28                It is HEREBY ORDERED that the duties of the independent investigator are

[3324405.3]                         PROPOSED ORDER APPOINTING INDEPENDENT INVESTIGATOR
                   Case 2:90-cv-00520-KJM-DB Document 6011-1 Filed 11/20/18 Page 2 of 7


               1 and shall be limited to the following:
               2                1.     To conduct an independent investigation into whether defendants
               3 have committed fraud on the court or intentionally misled the court or the Special Master
               4 regarding the following matters raised in the Golding Report:
               5                       a.     Unilaterally lengthening the intervals between psychiatric
               6 appointments beyond court-mandated timelines for inmate-patients at the Correctional
               7 Clinical Case Management System (CCCMS) and Enhanced Outpatient Program (EOP)
               8 levels of care who are transferred to new institutions by: (i) resetting the clock for such
               9 appointments from the time of transfer rather than from the last completed appointment,
              10 (ii) rescheduling such appointments at the maximum time allowed in the Program Guide,
              11 and (iii) reporting compliance with Program Guide requirements using the reset timelines.
              12 See Golding Report, ECF No. 5988-1 at 1, 14-23.1
              13                       b.     Unilaterally lengthening the interval between psychiatrist
              14 appointments for EOP inmate-patients and reporting compliance based on the extended
              15 intervals. See id. at 2, 23-26.
              16                       c.     Unilaterally combining CCCMS and EOP appointment
              17 compliance numbers into one reporting category. See id. at 26-27.
              18                       d.     Unilaterally inflating compliance numbers by counting every
              19 encounter between a psychiatrist and an inmate-patient as an appointment for purposes of
              20 measuring Program Guide timeline compliance, without regard to whether the encounter
              21 was a psychiatry appointment or, e.g., a wellness check or a cell-front attempt to
              22 communicate with an inmate patient. See id. at 5-6, 54-57.
              23                       e.     Manipulating the manner in which scheduled appointments and
              24
                 1
                   The page numbers in this order for documents filed in the court’s Electronic Case Filing
              25 (ECF)  system are to the page number assigned by the ECF system located in the upper
              26 exhaustive,corner
                 righthand          of each page. Additionally, these citations are a representative, not an
                              list of the Golding Report’s allegations that either directly or inferentially
              27 suggest
                 Master.
                         false or misleading information has been presented to the court and to the Special

              28

                                                                 2
[3324405.3]                          PROPOSED ORDER APPOINTING INDEPENDENT INVESTIGATOR
                   Case 2:90-cv-00520-KJM-DB Document 6011-1 Filed 11/20/18 Page 3 of 7


               1 missed appointments are reported. See id. at 7-8, 35-47, 62-63.
               2                       f.     Failing to report that psychiatric supervisors are or were also
               3 performing some or all the functions of staff psychiatrists. See id. at 5, 56-57.
               4                       g.     Manipulating the manner in which medication non-compliance
               5 is measured. See id. at 8, 58-62.
               6                       h.     Unilaterally misrepresenting MAPIP data. See id. at 30-35,
               7 141-43, 146.
               8                       i.     Employing various additional methods of calculations that
               9 inflate psychiatry timeliness compliance, including, but not limited to: (i) the percent-
              10 patient-weeks method, (ii) averaging “early” days or weeks as generated by this method
              11 with late days or weeks, (iii) calculating compliance based on the longest possible
              12 timeframe even where a psychiatrist determines the patient must be seen sooner than the
              13 minimum standard as anticipated by the Program Guide, and (iv) excluding EOP patients
              14 held in “EOP overflow beds” from the timeliness metric. See id. at 2-3, 22, 28, 47-57,
              15 Exhibits D, III at 13-16.
              16                       j.     Misrepresenting non-data-related compliance information to
              17 the Special Master’s team, including manipulating operating conditions for monitoring
              18 tours and misleading the Special Master’s team through oral and written statements
              19 regarding Defendants’ actual policies and practices. See id. at 127, 141, Exhibit Y at 3.
              20                       k.     Misrepresenting confidentiality data. See id. at 64-70, 78-79,
              21 140-41, 148, Exhibits Y, AA.
              22                       l.     Selecting misleading data to include in continuity of care
              23 metrics. See id. at 121-22, Exhibits JJ at 1, HHH at 1.
              24                       m.     Failing to report unilateral modifications to court-ordered
              25 remedial policies. See id. at 97-116, 117, 124-25; Exhibits F, W, PP, SS, FFF, GGG.
              26                       n.     Failing to disclose the extent of the growth in responsibility
              27 allocated to psychologists, particularly with respect to empowering non-medically trained
              28 psychologists to discharge and admit patients from licensed hospital settings and to

                                                                 3
[3324405.3]                         PROPOSED ORDER APPOINTING INDEPENDENT INVESTIGATOR
                   Case 2:90-cv-00520-KJM-DB Document 6011-1 Filed 11/20/18 Page 4 of 7


               1 authorize seclusions and restraints. See id. at 13, 97-116, 117, 124-25, 131-32 & n.xxiv;
               2 Exhibits F, R, W, PP, SS, FFF, GGG.
               3                        o.     Acquiescence to misrepresentations of compliance reports
               4 from institutional leadership. See id. at 138-39, Exhibit BBB.
               5                 The scope of the independent investigator’s investigation may be expanded
               6 by order of this court at the request of the investigator, the Special Master, or any party,
               7 based on a showing that allegations of the Golding Report andor evidence found during the
               8 investigation warrants such expansion.
               9                 2.     To consult with the Special Master as necessary to the efficient and
              10 fully informed discharge of the investigative duties required by this order. In particular,
              11 the independent investigator shall seek a briefing from the Special Master on what types of
              12 data and information in the areas covered by section A(1)(a)-(g), supra, are required by the
              13 Program Guide, orders of this court, and directives of the Special Master.
              14                 3.     To submit to the court within [TIME TO BE DETERMINED IN
              15 CONSULTATION WITH INVESTIGATOR] a report containing findings in each of the
              16 categories specified above regarding whether there has been (1) any fraud on the court; or
              17 (2) any intentionally false or misleading information presented to the court. The court will
              18 make further orders for distribution of the report to the parties, filing of the report, and
              19 consideration of the investigator’s findings following submission of the report to the court.
              20                 4.     The duties set forth in this order may be further specified, expanded or
              21 modified only by order of this court.
              22          B.     Powers of the Independent Investigator
              23                 IT IS FURTHER ORDERED that the authority of the independent
              24 investigator is and shall be limited to the following powers:
              25                 1.     To interview, on a confidential basis or otherwise, correctional staff,
              26 employees, and appointees of the California Department of Corrections and Rehabilitation
              27 (CDCR) for the purpose of performing the investigator’s duties under this order.
              28 Defendants shall provide suitable facilities and arrange for such interviews to be conducted

                                                                  4
[3324405.3]                           PROPOSED ORDER APPOINTING INDEPENDENT INVESTIGATOR
                   Case 2:90-cv-00520-KJM-DB Document 6011-1 Filed 11/20/18 Page 5 of 7


               1 under conditions satisfactory to the investigator. In addition, the investigator may engage
               2 in informal conferences with CDCR staff, employees, and appointees, and such persons
               3 shall cooperate with the investigator and respond to inquiries and requests related to the
               4 performance of the investigator’s duties, including requests for compilation and
               5 communication of oral or written information.
               6                2.       To interview, on a confidential basis or otherwise, any defendant and
               7 members of any defendant’s staff for the purpose of performing the investigator’s duties
               8 under this order. Defendants shall provide suitable facilities and arrange for such
               9 interviews to be conducted under conditions satisfactory to the investigator. In addition,
              10 the investigator may engage in informal conferences with staff, employees, and appointees
              11 of the Governor’s Office, and such persons shall cooperate with the investigator and
              12 respond to inquiries and requests related to the performance of the investigator’s duties,
              13 including requests for compilation and communication of oral or written information.
              14                3.       To interview, on a confidential basis or otherwise, counsel for
              15 defendants and members of their staff for the purpose of performing the investigator’s
              16 duties under this order. Defendants shall provide suitable facilities and arrange for such
              17 interviews to be conducted under conditions satisfactory to the investigator. In addition,
              18 the investigator may engage in informal conferences with staff, employees, and appointees
              19 of the Office of the Attorney General and such persons shall cooperate with the
              20 investigator and respond to inquiries and requests related to the performance of the
              21 investigator’s duties, including requests for compilation and communication of oral or
              22 written information.
              23                4.       To interview, on a confidential basis or otherwise, former CDCR
              24 employees with knowledge pertinent to this investigation, and to consider and review any
              25 relevant documents or other materials provided by such former employees.
              26                3.5.     To interview, on a confidential basis, current Coleman class members.
              27 The investigator shall disclose and clearly explain to any class member interviewed his or
              28 her role as an independent investigator working for the Court. Defendants shall provide

                                                                  5
[3324405.3]                            PROPOSED ORDER APPOINTING INDEPENDENT INVESTIGATOR
                   Case 2:90-cv-00520-KJM-DB Document 6011-1 Filed 11/20/18 Page 6 of 7


               1 suitable, confidential facilities and arrange for such interviews to be conducted under
               2 conditions satisfactory to the investigator.
               3                4.6.     To have unlimited access to the records, files and papers maintained
               4 by defendants to the extent that such access is related to the performance of the
               5 independent investigator’s duties under this order. Such access shall include all
               6 departmental, institutional, and inmate records, including but not limited to, central files,
               7 medical records, and mental health records. The investigator may obtain copies of all such
               8 relevant records, files, and papers.
               9                5.7.     To retain or employ specialists, assistants, administrative support staff
              10 or any other such person whose advice or assistance the independent investigator deems
              11 necessary to the effective fulfillment of the investigator’s duties under this order. All such
              12 persons, as well as the nature of their compensation, shall be approved by the court in
              13 advance of their retention or employment.
              14                6.8.     To engage in ex parte communications with the court and with any
              15 party to this action only to the extent such communications are essential to fulfillment of
              16 the independent investigator’s duties.
              17                7.9.     The powers described herein may only be modified by order of this
              18 court.
              19                8.10. In exercising the powers enumerated in this order, the independent
              20 investigator may act by him or herself or through employees of, or assistants to, the
              21 investigator approved by the court. All actions of such assistant(s) or employee(s) shall be
              22 supervised and coordinated by the investigator in order to accomplish the objectives of this
              23 order.
              24          C.    Prohibition on Retaliation
              25                All CDCR employees, administrators, and any and all other staff of
              26 Defendants shall be prohibited from retaliating against current employees and class
              27 members who come forward and provide information to the independent investigator, or
              28 appear to have done so.

                                                                   6
[3324405.3]                            PROPOSED ORDER APPOINTING INDEPENDENT INVESTIGATOR
                   Case 2:90-cv-00520-KJM-DB Document 6011-1 Filed 11/20/18 Page 7 of 7


               1         C.D. Compensation of the Independent Investigator
               2                IT IS FURTHER ORDERED that the independent investigator shall be
               3 compensated at a reasonable rate of [$ ____] per hour for services performed in
               4 accordance with this order, except that he or she shall be compensated at the rate of
               5 [$____] for travel time. All reasonable expenses incurred by the investigator in
               6 performing duties under this order shall be reimbursed as costs.
               7                The independent investigator’s fees and expenses shall be borne by the
               8 defendants, consonant with the provisions of Federal Rule of Evidence 706(c), as part of
               9 the costs of this action. The fees will be paid using the following process:
              10                (1) The independent investigator will submit to the court a proposed monthly
              11 invoice for services rendered, which the court will initially review and then provide to the
              12 parties. The proposed invoice shall be emailed to KJMOrders@caed.uscourts.gov and be
              13 accompanied by proof of service on the parties.
              14                (2) Any party shall have seven (7) days after service of the invoice to submit
              15 to the court any response to the invoice, including any objections.
              16                (3) Within seven (7) days thereafter, the independent investigator shall
              17 submit to the court and serve on the parties a final monthly invoice for services rendered
              18 accompanied by an explanation of the independent investigator’s response to any
              19 comments or objections. The final monthly invoice shall be emailed to KJMOrders
              20 @caed.uscourts.gov and be accompanied by proof of service on the parties.
              21                After this process has been completed in full, the matter of payment of the
              22 invoice will then be submitted to the court for review and, as appropriate, issuance of an
              23 order for payment of the final invoice.
              24                DATED:
              25
              26
              27
              28

                                                                7
[3324405.3]                         PROPOSED ORDER APPOINTING INDEPENDENT INVESTIGATOR
